DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 January 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 05 Jan. 2021 (“Response”).  
Claims 1–36 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–24 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Knight et al. (US 2019/0299105 A1) (“Knight”), as supported by Nash (Document U; see attached PTOL-892) and Antonopoulos (Document V; see attached PTOL-892)

purchasing, by a first computing device, a digital item from a second computing device ([0014] [0052]–[0053] [0055] [0071]; [0073]);
generating and storing, by the second computing device, a block associated with the purchasing step, wherein the block is part of a blockchain and comprises a header comprising a hash of a previous block in the blockchain, and a timestamp ([0059]; [0053] “pointers to transactions for these assets on the decentralized ledger”; [0071]; at least the header comprising a hash of a previous block is inherent – see Antonopoulos 191), and a ledger comprising transaction data for a purchase of a digital item for use in a video game ([0052]–[0053]), the transaction data comprising a token associated with the digital item and comprising attribute data for the digital item, and a cryptocurrency value for the digital item ([0053] [0055]–[0056] [0059]; attribute data for the digital item is inherent to ERC721 token – see Nash);
generating and storing, by the second computing device, a second block in the blockchain, the second block comprising a header comprising a hash of a previous block in the blockchain, a timestamp, and a ledger comprising transaction data for melting the digital item by cancelling the token and transferring some or all of the cryptocurrency value for the digital item; ([0072] “exporting digital assets from the game to the distributed ledger” “formats the request into the appropriate blockchain format as a contract 101. The contract is encrypted and signed by the user’s and gaming platform’s private keys. This is broadcast to the multiple mining nodes which agree to add the contracts as transactions 103 to the distributed ledger” “game platform removes the sent digital assets from its private ledger” “user account increases in cryptocurrency 
transferring, by the second computing device, the some or all of the cryptocurrency value to the first computing device ([0072] “user account increases in cryptocurrency”).
As per claim 14, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is tradeable ([0052] [0059]; Nash “transfer”).
As per claim 15, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is bound to an identified user ([0093] [0059]; Nash “ownerOf”).
As per claim 16, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item can be transferred only to a predetermined set of identified users ([0055] [0059]; Nash “transfer” “takeOwnership”).
As per claim 17, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item can be combined with other items ([0059]).
As per claim 18, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is part of a fixed maximum supply ([0059]; Nash “totalSupply”).
As per claim 19, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item [is] subject to an annual supply percentage increase ([0059]; Nash “totalSupply”).

As per claim 21, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is subject to a periodic adjustment by a fixed amount ([0059]; Nash “totalSupply” “tokenMetadata”).
As per claim 22, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item can be rented ([0059]; Nash “totalSupply” “tokenMetadata”).
As per claim 23, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is subject to a sales commission ([0059]; Nash “tokenMetadata”).
As per claim 24, Knight discloses the computing device of claim 13, wherein the attribute data comprises data indicating whether the digital item is subject to a commission for melting of the digital item ([0059]; Nash “tokenMetadata”).
Claims 1–12 contain language similar to claims 13–24 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–12 are also rejected under 35 U.S.C. § 102 as being anticipated by Knight.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claims 25–36 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight, as supported by Nash and Antonopoulos.
As per claim 25, Knight teaches a method for facilitating the transaction of a digital item, comprising:
purchasing, by a first computing device, a first digital item from a second computing device ([0014] [0052]–[0053] [0055] [0071]; [0073]);
generating and storing, by the second computing device, a block associated with the purchasing step, wherein the block is part of a blockchain and comprises a header comprising a hash of a previous block in the blockchain, and a timestamp ([0059]; [0053] “pointers to transactions for these assets on the decentralized ledger”; [0071]; at least the header comprising a hash of a previous block is inherent – see Antonopoulos 191), and a ledger comprising transaction data for a purchase of a digital item for use in a video game ([0052]–[0053]), the transaction data comprising a token associated with the first digital item and comprising attribute data for the first digital item, and a cryptocurrency value for the first digital item ([0053] [0055]–[0056] [0059]; attribute data for the digital item is inherent to ERC721 token – see Nash); [and]
generating and storing, by the second computing device, a second block in the blockchain, the second block comprising a header comprising a hash of a previous block in the blockchain, a timestamp, and a ledger comprising transaction data for melting the digital item by cancelling the token and transferring some or all of the cryptocurrency value for the digital item; ([0072] “exporting digital assets from the game to the distributed ledger” “formats the request into the appropriate blockchain format as a contract 101. The contract is encrypted and signed by the user’s and gaming platform’s private keys. This is broadcast to the multiple mining nodes 
Knight does not expressly disclose repeating the purchasing step from a third computing device, and repeating the generating and storing steps for a second digital item. However, Knight teaches a need for a mechanism to exchange digital assets to another gaming platform (third computing device) ([0003]). Knight’s invention satisfies this need by allowing a user to purchase a digital asset(s) using cryptocurrency and then convert the digital asset back to cryptocurrency (see citations noted above). The user may then use the cryptocurrency to buy other digital assets from other games (Knight, [0021] and claim 18). Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to repeat the steps noted above for a different (third) computing device. One would have been motivated to do so in order for the user to convert assets in a first game platform for use in obtaining digital assets in a second game platform.
Claims 26–36 contain language similar to claims 14–24 as discussed in the preceding paragraphs (see 35 USC § 102 rejection above), and for reasons similar to those discussed above, claims 26–36 are also rejected under 35 U.S.C. § 103 as unpatentable over Knight.
Claim Interpretation
Regarding the descriptive material recited in the claims (e.g., claim 2 recites “data indicating whether the digital item is tradeable”), the Examiner finds that these recitations are nonfunctional descriptive material. The descriptive material will not distinguish the claimed Gulack, 703 F.2d at 1385, 217 USPQ at 404; In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005), aff’d. In re Mathias, No. 2006-1103, 2006 WL 2433879 (Fed. Cir. Aug. 17, 2006) (Rule 36, unpublished) and Ex parte Curry, No. 2005-0509 (BPAI Jun. 30, 2005), aff'd. In re Curry, No. 2006-1003 (Fed. Cir. Jun. 12, 2006) (Rule 36, unpublished) (both cases treating data as nonfunctional descriptive material). In the instant application, the “data indicating whether the digital item is tradeable” (and similar language in other claims, e.g., claim 3 recites “data indicating whether the digital item is bound to an identified user”) does not functionally relate to the steps in the claimed method. For example, under the broadest reasonable interpretation of “generating” and “storing,” the steps of “generating” and “storing” are not themselves dependent upon what the data indicates.
Response to Arguments
Applicant argues “Knight does not disclose generating and storing a block containing a ledger comprising transaction data for melting of the digital item by cancelling the token and transferring some or all of the cryptocurrency value for the digital item.” Response 11.
The Examiner respectfully disagrees. Knight [0072] recites “exporting digital assets from the game to the distributed ledger” “formats the request into the appropriate blockchain format as a contract 101” “contract is encrypted and signed by the user’s and gaming platform’s private keys” “[which] is broadcast to the multiple mining nodes which agree to add the contracts as transactions 103 to the distributed ledger” “game platform removes the sent digital assets from its private ledger” “user account increases in cryptocurrency and the publisher’s account decreases.” Therefore, Knight teaches generating and storing a block in the blockchain, where 
Additionally, claim 1 is merely directed to a device storing a blockchain. Since the blockchain is merely a collection of data, the content of the blockchain cannot distinguish the structure of the device of claim 1 from any other known device storing a blockchain and having a “processing unit, memory, and non-volatile storage,” as claimed (i.e., a general purpose computer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685